Wilder v. State



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-03-524-CR





EDDIE MICHAEL WILDER	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 158
TH
 DISTRICT COURT OF DENTON COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Eddie Michael Wilder is attempting to appeal from the trial court’s October 31, 2003 order denying his motion for DNA testing.  Appellant’s notice of appeal was due on December 1, 2003, but was not filed until December 8, 2003, and appellant did not file a motion to extend his filing deadline.  
See
 
Tex. R. App. P.
 26.2(a)(1), 26.3.  Therefore, the notice was untimely, and we lack jurisdiction over the appeal.  
Slaton v. State,
 981 S.W.2d 208, 210 (Tex. Crim. App. 1998); 
Olivo v. State,
 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).

On December 31, appellant filed a motion for leave to file an out-of-time appeal.  Because the notice of appeal was untimely, however, our authority is limited to dismissing the appeal for lack of jurisdiction.  
Olivo,
 918 S.W.2d  at 523.  Accordingly, we deny the motion and dismiss the appeal for want of jurisdiction.

PER CURIAM

PANEL D:	CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.



DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED: January 29, 2004

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.